UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7767



JOHNNY MCGUIRE HAMMACK,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00456-RLW)


Submitted:   February 22, 2007            Decided:   March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny McGuire Hammack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny McGuire Hammack appeals the district court’s order

denying relief on his petition, filed under 28 U.S.C. § 2241

(2000), in which Hammack challenged the duration of his sentence.

As the district court correctly concluded, Hammack does not meet

the standard under In re Jones, 226 F.3d 328, 333-34 (4th Cir.

2000);   thus,   he   was   not   entitled   to   proceed   under   §   2241.*

Accordingly, we affirm the denial of relief.            Further, we grant

Hammack leave to proceed in forma pauperis on appeal, but deny

Hammack’s pending motion for the appointment of counsel.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




     *
      The district court also construed the petition as a motion
under 28 U.S.C. § 2255 (2000), and dismissed it as successive.
Because the district court did not have jurisdiction under § 2255
to consider the validity of Hammack’s sentence on his convictions
arising out of the Western District of Virginia, we decline to
consider this case under § 2255.

                                    - 2 -